


AMENDMENT NO. 6 TO
EMPLOYMENT AGREEMENT
This Amendment No. 6 to Employment Agreement is entered into on September 30,
2015 by Cimpress USA Incorporated (formerly known as Vistaprint USA,
Incorporated) (the “Company”) and Robert S. Keane (the “Employee”). The Company
and the Employee previously entered into an Employment Agreement dated
September 1, 2009, as amended (the “Agreement”), and now wish to amend the
Agreement further to reflect the Employee’s compensation for the Company’s 2016
fiscal year.
The parties agree as follows:
1.Compensation and Benefits.
1.1Salary. The Company shall pay the Employee, in accordance with the Company’s
regular payroll practices, an annualized base salary of $214,970 for the
one-year period commencing on July 1, 2015.
1.2    FY 2016 Incentive Compensation. The Employee is entitled to receive the
bonuses, incentive awards, and equity compensation awards for the Company’s
fiscal year 2016 described on Schedule A.
1.3    Withholding. All salary, bonus, and other compensation payable to the
Employee is subject to applicable withholding taxes.
2.No Other Modification. Except as specifically modified by this Amendment, the
Agreement remains unchanged and in full force and effect.
The parties have executed this Amendment as of the date set forth above.
 
 
CIMPRESS USA INCORPORATED
 
 
 
 
By: 
/s/ Lawrence A. Gold
 
Title
Senior Vice President and Secretary
 
 
 
 
EMPLOYEE
 
 
 
 
 
 
 
 
/s/ Robert S. Keane
 
 
Robert S. Keane





    








--------------------------------------------------------------------------------




SCHEDULE A


Incentive Compensation Payable by the Company for fiscal year 2016


Annual incentive, pursuant to the terms of the Employee’s award agreement under
the Cimpress Amended and Restated Performance Incentive Plan for Covered
Employees, with a target amount of $1,034,000 subject to the satisfaction of the
performance criteria set forth in such award agreement.








